DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 16, 18, 10, 14, 17 and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 13 and 19 of copending Application No. 16/839,966 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are similar in both claim sets. See the chart below for details.
Instant Application
Application 16/839,966
Claims 1, 16 and 18
An interactive object, comprising: 
Claims 1, 13 and 19
A computing system comprising a plurality of computing devices including at least a first computing device and a second computing device that is physically separate from the first computing device, the plurality of computing devices comprising: 

one or more sensors configured to generate sensor data in response to at least one of a movement of the interactive object or a touch input provided to the interactive object; and 

a plurality of processors; and 

at least a first computing device communicatively coupled to the one or more sensors, the first computing device comprising one or more non-transitory computer-readable media that store a first model head of a multi-headed machine-learned model that is configured for distribution across a plurality of computing devices including the first computing devic, wherein the multi-headed machine-learned model is configured for at least one of a gesture detection or a movement recognition associated with the interactive object, the first model head configured to: 
generate, as an output of one or more feature generation layers of the first model head, one or more feature representations in response to the sensor data;
generate at least one inference in response to the one or more feature representation satisfying one or more machine learning inference criteria; and
transmit the output of the one or more feature generation layers including the one or more feature representations to a second model head of the multi-headed machine-learned model at a second computing device in response to the one or more feature representation failing to satisfy the one or more machine-learned inference criteria. 

a plurality of non-transitory computer-readable media that collectively store a multi- headed machine-learned model that is distributed across the plurality of computing devices, the multi-headed machine-learned model comprising: a first model head provisioned at the first computing device and configured to receive sensor data from one or more sensors, wherein the first model head is configured to generate a first set of feature representations based at least in part on the sensor data
Claim 10, 17
the first model head is configured to obtain the sensor data associated with the one or more sensors and generate one or more feature representations based on the sensor data; the first model head is configured to selectively generate the at least one inference by: determining whether the one or more feature representations satisfy the one or more machine-learned inference criteria; generating the at least one inference locally at the first computing device in response to the one or more feature representations satisfying the one or more machine-learned inference criteria; and transmitting data indicative of the one or more feature representations to a second computing device of the plurality of computing devices in response to the one or more feature representations failing to satisfy the one or more machine-learned inference criteria.  


 and determine whether the first set of feature representations satisfies one or more machine-learned inference criteria, the first model head configured to generate at least one inference in response to the first set of feature representations satisfying the one or more machine-learned inference criteria and to initiate a transmission of data associated with the first set of feature representations to a second model head at the second computing device in response to the first set of feature representations failing to satisfy the one or more machine-learned inference criteria; and 
Claims 14, 20
wherein the one or more feature representations are one or more first feature representations, the one or more machine- learned inference criteria are one or more first machine-learned inference criteria, wherein the second model head is configured to: generate a second set of feature representations in response to receiving the one or more compressed feature representations from the first computing device; determine whether the second set of feature representations satisfies one or more second inference criteria; generate one or more inferences locally at the second computing device in response to the second set of feature representations satisfying the one or more second machine-learned inference criteria; and transmitting data indicative of the second set of feature representations to a third computing device of the plurality of computing devices in response to the second set of feature representations failing to satisfy the one or more second machine-learned inference criteria.   and transmitting data indicative of the one or more feature representations to a second computing device of the plurality of computing devices in response to the one or more feature representations failing to satisfy the one or more machine-learned inference criteria.  

a second model head provisioned at the second computing device and configured to generate a second set of feature representations in response to receiving the data associated with the first set of feature representations from the first computing device.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 10-13, 15-17 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (U.S. 2015/0151160 hereinafter Balakrishnan) in view of Chew et al. (U.S. 2018/0285767 hereinafter Chew).
	As Claim 1, Balakrishnan teaches an interactive object, comprising: 
one or more sensors configured to generate sensor data in response to at least one of a movement of the interactive object or a touch input provided to the interactive object (Balakrishnan (¶0055 line 2-9), sensors is attached to user’s clothing (shirt, shoe) and monitors user’s movement); and 
wherein the multi-headed machine-learned model is configured for at least one of a gesture detection or a movement recognition associated with the interactive object (Balakrishnan (¶0072 line 3-6), movement is recognized from the sensor data. The recognition includes activity such as running, walking, etc…), the first model head configured to:  
generate one or more feature representations in response to the sensor data (Balakrishnan (¶0090 line 3-6 and 19-21, ¶0066 line 10-14), device classify sensor data into activities (feature representation) such as, walking, running, playing specific sport),
generate at least one inference in response to the one or more feature representation (Balakrishnan (¶0072 line 3-6), flight time (inference) is generated based on the activities such as running, walking or performing other activity) satisfying one or more machine learning inference criteria (Balakrishnan (¶0105), flight time is validated based on activity); and
	Balakrishnan may not explicitly disclose while Chew teaches:
at least a first computing device communicatively coupled to the one or more sensors (Chew (¶0084 line 4-8), first computing device (edge server) is provided with the data from the sensors), the first computing device comprising one or more non-transitory computer-readable media that store a first model head (Chew (¶0084 line 2-4), edge server includes machine learning with training data to train its prediction algorithm) of a multi-headed machine-learned model that is configured for distribution across a plurality of computing devices including the first computing device (Chew (¶0017), multi-headed machine-learned model includes an edge server and a cloud server),
as an output of one or more feature generation layer of the first model head (Chew (¶0083, ¶0091 line 3-4), first model head (edge servers 406) hosts an analytics engine. Analytic engines classify sensor data into categories such as emotions, gender, age group and facial expression)
transmit the output of the one or more feature generation layers including one or more feature representations (Chew (¶0084 line 8-11), data (feature representations) are classified by the first model head and includes gender, emotion, or age) to a second model head of the multi-headed machine-learned model at a second computing device in response to the one or more feature representation failing to satisfy the one or more machine-learned inference criteria (Chew (¶0085 line 1-5, ¶0094), if the confidence level of the data (emotions, gender, age …) is not higher than a classification threshold, the data is sent to cloud server 404 for reclassification). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify model of Balakrishnan instead be a distributed model taught by Chew, with a reasonable expectation of success. The motivation would be to “improve the prediction accuracy of the analytic engine hosted by the [local] server” (Chew (¶0021 line 4-5)).
	
	As Claim 2, besides Claim 1, Balakrishnan in view of Chew teaches further comprising: 
a removable electronics module comprising the first computing device (Balakrishnan (¶0055 line 2-9), sensors is attached to user’s clothing or accessories (shirt, shoe, wristband, necklace) and monitors user’s movement).  

As Claim 3, besides Claim 1, Balakrishnan in view of Chew teaches wherein: the interactive object comprises a garment, garment accessory, or garment container (Balakrishnan (¶0055 line 2-9), sensors is attached to user’s clothing or accessories (shirt, shoe, wristband, necklace) and monitors user’s movement).  

As Claim 4, besides Claim 2, Balakrishnan in view of Chew teaches wherein: the interactive object comprises a shoe (Balakrishnan (¶0055 line 2-9), sensors is attached to user’s clothing or accessories (shirt, shoe, wristband, necklace) and monitors user’s movement); and the removable electronics module is configured for insertion and removal from the shoe (Cahill (¶0002 line 5-9), electronics module is attached to everyday things).  

As Claim 5, besides Claim 1, Balakrishnan in view of Chew teaches wherein: 
the one or more sensors include an inertial measurement unit (Balakrishnan (¶0088 line 4), sensor is an accelerometer); and 
the first computing device is communicatively coupled to the inertial measurement unit (Balakrishnan (¶0088 line 4), sensor is an accelerometer).  

As Claim 10, besides Claim 1, Balakrishnan in view of Chew teaches wherein: 
the first model head is configured to obtain the sensor data associated with the one or more sensors and generate the one or more feature representations based on the sensor data (Balakrishnan (¶0090 line 3-6 and 19-21, ¶0066 line 10-14), device classify sensor data into activities (feature representation) such as, walking, running, playing specific sport); 
the first model head is configured to: 
determine whether the one or more feature representations satisfy the one or more machine-learned inference criteria (Chew (¶0084 line 8-11), data (feature representations) are classified by the first model head and includes gender, emotion, or age); 
transmitting, without generating the at least one inference locally (Chew (¶0094), if the confidence level is not greater than a threshold, the sensor data is sent to a cloud server analytic engine. The local (edge server) engine is not used), the one or more feature representations to a second computing device of the plurality of computing devices in response to the one or more feature representations failing to satisfy the one or more machine-learned inference criteria (Chew (¶0085 line 1-5, ¶0094), if the confidence level of the data is not higher than a classification threshold, the data is sent to cloud server 404 for reclassification).  

As Claim 11, besides Claim 10, Balakrishnan in view of Chew teaches wherein the first model head is configured to:Page 4 of 9Amendment Dated: April 3, 2020
in response to the one or more feature representations failing to satisfy the one or more machine-learned inference criteria, generate one or more compressed feature representations (Chew (¶0085 line 1-5, ¶0094), if the confidence level of the data is not higher than a classification threshold, the data is sent to cloud server 404 for reclassification. A unique identify code is sent to the server as well); 
wherein the data indicative of the one or more feature representations includes the one or more compressed feature representations (Chew (¶0085 line 1-5, ¶0094), if the confidence level of the data is not higher than a classification threshold, the data is sent to cloud server 404 for reclassification. A unique identify code is sent to the server as well).  

As Claim 12, besides Claim 11, Balakrishnan in view of Chew teaches wherein: 
the first model head is configured to generate the one or more compressed feature representations using one or more machine-learned compression parameters ((Chew ¶0118), edge server is retrained with the data sent back from the cloud server); and 
the multi-headed machine-learned model is trained to determine the one or more machine-learned compression parameters based at least in part on one or more training constraints that are representative of one or more computing parameters associated with at least one of the first computing device or the second computing device ((Chew ¶0118), edge server is retrained with the data sent back from the cloud server)

As Claim 13, besides Claim 11, Balakrishnan in view of Chew teaches wherein: 
the second computing device comprises one or more non-transitory computer readable media that store a second model head of the multi-headed machine-learned model ((Chew (¶0017), multi-headed machine-learned model includes an edge server and a cloud server); and
the second model head is configured to receive data associated with the one or more compressed feature representations from the first computing device (Chew (¶0094, ¶0117), if the confidence level is not greater than a threshold, the sensor data is sent to a cloud server. A unique identify code is sent to the server as well).  

As Claim 15, besides Claim 1, Balakrishnan in view of Chew teaches wherein: 
the one or more machine-learned inference criteria are one or more machine-learned inference criteria (Balakrishnan (¶0097 line 18-22), if activation is a jump, jump height is determined).  

As Claim 16, Balakrishnan teaches a computer-implemented method, comprising: 
, wherein the multi- headed machine-learned model is configured for at least one of a gesture detection or a movement recognition associated with an interactive object (Balakrishnan (¶0072 line 3-6), movement is recognized from the sensor data. The recognition includes activity such as running, walking, etc…); 
inputting, by the first computing device, input data into the multi-headed machine- learned model (Balakrishnan (¶0055 line 2-9), sensors is attached to user’s clothing (shirt, shoe) and monitors user’s movement); 
generating one or more feature representations based on the input data (Balakrishnan (¶0090 line 3-6 and 19-21, ¶0066 line 10-14), device classify sensor data into activities (feature representation) such as, walking, running, playing specific sport);
generate at least one inference in response to the one or more feature representation (Balakrishnan (¶0072 line 3-6), flight time (inference) is generated based on the activities such as running, walking or performing other activity) satisfying one or more machine learning inference criteria
	Balakrishnan may not explicitly disclose while Chew teaches:
by the first computing device using a first model head of the multi-headed machine-learned model (Chew (¶0083, ¶0091 line 3-4), first model head (edge servers 406) hosts an analytics engine. Analytic engines classify sensor data into categories such as emotions, gender, age group and facial expression)
, by the first computing device using the first model head (Chew (¶0084 line 8-11), inference (prediction of events) is generated based on the data such as gender, emotion, age),
transmit, by the first computing device, the one or more feature representations (Chew (¶0084 line 8-11), data (feature representations) are classified by the first model head and includes gender, emotion, or age) to a second model head of the multi-headed machine-learned model at a second computing device in response to the one or more feature representation failing to satisfy the one or more machine-learned inference criteria (Chew (¶0085 line 1-5, ¶0094), if the confidence level of the data is not higher than a classification threshold, the data is sent to cloud server 404 for reclassification)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify model of Balakrishnan instead be a distributed model taught by Chew, with a reasonable expectation of success. The motivation would be to “improve the prediction accuracy of the analytic engine hosted by the [local] server” (Chew (¶0021 line 4-5)).

As Claim 17, Claim 17 is rejected for the same reasons as Claim 10.

As Claim 18, Balakrishnan teaches an interactive object, comprising: 
a substrate (Balakrishnan (¶0055 line 2-9), sensors is attached to user’s clothing (shirt, shoe) and monitors user’s movement); 
wherein the multi-headed machine- learned model is configured for at least one of a gesture detection or a movement recognition associated with the interactive object (Balakrishnan (¶0072 line 3-6), movement is recognized from the sensor data. The recognition includes activity such as running, walking, etc…), the first model head configured to: 
receive sensor data associated with the sensor (Balakrishnan (¶0055 line 2-9), sensors is attached to user’s clothing (shirt, shoe) and monitors user’s movement); 
generate one or more compressed feature representations based on the sensor data (Balakrishnan (¶0090 line 3-6 and 19-21, ¶0066 line 10-14), device classify sensor data into activities (feature representation) such as, walking, running, playing specific sport); and 
generate at least one inference in response to the one or more compressed feature representation (Balakrishnan (¶0072 line 3-6), flight time (inference) is generated based on the activities such as running, walking or performing other activity) satisfying one or more machine learning inference criteria (Balakrishnan (¶0105), flight time is validated based on activity); and
Balakrishnan may not explicitly disclose while Chew teaches:
transmit the one or more compressed feature representations (Chew (¶0084 line 8-11), data (feature representations) are classified by the first model head and includes gender, emotion, or age) to a second model head of the multi-headed machine-learned model at a second computing device in response to the one or more feature representation failing to satisfy the one or more machine-learned inference criteria (Chew (¶0085 line 1-5, ¶0094), if the confidence level of the data is not higher than a classification threshold, the data is sent to cloud server 404 for reclassification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify model of Balakrishnan instead be a distributed model taught by Chew, with a reasonable expectation of success. The motivation would be to “improve the prediction

As Claim 19, besides Claim 18, Balakrishnan in view of Chew teaches wherein: 
the one or more electronics modules includes an internal electronics module of the interactive object (Balakrishnan (¶0055 line 2-9), sensors is attached to user’s clothing or accessories (shirt, shoe, wristband, necklace) and monitors user’s movement); 
the internal electronics module comprises the first computing device (Balakrishnan (¶0055 line 2-9), sensors is attached to user’s clothing or accessories (shirt, shoe, wristband, necklace) and monitors user’s movement); 
the one or more electronics modules includes a removable electronics module (Balakrishnan (¶0055 line 2-9), sensors is attached to user’s clothing or accessories (shirt, shoe, wristband, necklace) and monitors user’s movement); and 
the removable electronics module comprises a second computing device (Balakrishnan (¶0055 line 2-9), sensors is attached to user’s clothing or accessories (shirt, shoe, wristband, necklace) and monitors user’s movement).

Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of Chew in further view of Abzarian et al. (U.S. 2018/0088786 hereinafter Abzarian)
As Claim 6, besides Claim 1, Balakrishnan in view of CHew may not explicitly discloses while Abzarian teaches wherein: 
the one or more sensors include a capacitive touch sensor comprising a set of conductive lines (Abzarian (¶0049), capacity grid map is used for gesture recognition); and 
the first computing device is communicatively coupled to the capacitive touch sensor (Abzarian (¶0077 line 1-2) computing device comprises a capacitive touch-display).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify sensors of Balakrishnan in view of Chew instead be capacitive touch of Abzarian, with a reasonable expectation of success. The motivation would be to expand the system’s capability by “ultilyzing capacitive sensors to enable touch and multi-touch functionality” (Abzarian (¶0002 line 1-3)).

As Claim 7, besides Claim 6, Balakrishnan in view of Chew in further view of Abzarian teaches further comprising: 
an internal electronics module comprising the first computing device (Balakrishnan (¶0055 line 2-9), sensors is attached to user’s clothing or accessories (shirt, shoe, wristband, necklace) and monitors user’s movement).

As Claim 8, besides Claim 7, Balakrishnan in view of Chew in further view of Abzarian teaches wherein: 
the internal electronics module comprises a flexible printed circuit board Balakrishnan (¶0055 line 2-9), sensors is attached to user’s clothing or accessories (shirt, shoe, wristband, necklace) and monitors user’s movement).  

As Claim 9, besides Claim 7, Balakrishnan in view of Chew in further view of Abzarian teaches further comprising: 
a removable electronics module comprising a second computing device (Balakrishnan (¶0055 line 2-9), sensors is attached to user’s clothing or accessories (shirt, shoe, wristband, necklace) and monitors user’s movement).  

Claim 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan in view of Chew in further view of Poupyrev (U.S. 2016/0098089 hereinafter Poupyrev)
As Claim 14, besides Claim 13, Balakrishnan in view of Chew may not explicitly disclose while Poupyrev teaches:
wherein the one or more feature representations are one or more first feature representations, the one or more machine- learned inference criteria are one or more first machine-learned inference criteria, wherein the second model head is configured to: 
generate a second set of feature representations in response to receiving the one or more compressed feature representations from the first computing device (Poupyrev (¶0049, fig. 4 item 410), compressed feature includes a reflection of gesture); 
determine whether the second set of feature representations satisfies one or more second inference criteria (Poupyrev (¶0035), inference criteria such as whether the device has an NLOS system); 
generate one or more inferences locally at the second computing device in response to the second set of feature representations satisfying the one or more second machine-learned inference criteria (Poupyrev (¶0051, fig. 4 item 410), gesture is determined based on reflection of gesture interaction); and 
Page 5 of 9transmitting data indicative of the second set of feature representations to a third computing device of the plurality of computing devices in response to the second set of feature representations failing to satisfy the one or more second machine-learned inference criteria (Poupyrev (¶0035), inference criteria such as whether the device has an NLOS system. If the device does not have an NLOS system, the information is transferred to a server with NLOS system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify gesture/motion detection module of Balakrishnan in view of Chew instead be gesture detection module of Poupyrev, with a reasonable expectation of success. The motivation would be to allow user to permit effective control using gesture (Poupyrev (abstract)).

As Claim 20, Claim 20 is rejected for the same reason(s) as Claim 14.
Response to Arguments
Rejections under 35 U.S.C. §112:
	Applicants’ arguments are persuasive; therefore, 35 U.S.C. §112 rejections on the Claims are respectfully withdrawn.
Rejection under 35 U.S.C §103:
	As independent Claim 1, Applicants argue that Chew does not teach “transmitting … features of the data to the cloud server” (second paragraph of page 12 in the remarks).

    PNG
    media_image1.png
    60
    641
    media_image1.png
    Greyscale

	Applicants’ arguments are not persuasive. Chew (¶0083, ¶0091 line 3-4) teaches that first model head (edge servers 406) hosts an analytics engine. Analytic engines classify sensor data into data categories such as emotions, gender, age group and facial expression. In Chew (¶0084 line 8-11, ¶0085 line 1-5, ¶0094), if the confidence level of the data (emotions, gender, age …) is not higher than a classification threshold, the data is sent to cloud server 404 for reclassification. Applicant interprets data as an input and feature of data as output is not reasonable. Chew clearly teaches “classification may include predictions of events based on the data … such as gender, emotion, or age” (Chew (¶0084 line 8-11)). Data is the classifications such as gender, emotion, age … Therefore, data (gender, emotion, age) is features of the sensor data (image of a sign) as in Chew (¶0083). While sensor data is captured, data (emotions, gender, age …) are generated.
As independent Claim 1, Applicants argue that Chew does not teach “one more machine learned inference criteria” (first paragraph of page 13 in the remarks).

    PNG
    media_image2.png
    227
    652
    media_image2.png
    Greyscale

	Applicants’ arguments are not persuasive. User defined threshold is construed as “machine learned inference criteria” because the machine learns from user defined parameter in order to perform the operation. 
	Other dependent Claims and independent Claims are not allowable for the same reason(s) above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baldwin et al. (U.S. 10,108,984) teaches the user of body sensor to detect body language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143